DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-20, 23, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2019/0009946 A1) in view of Hamilius (US 2015/0375892 A1) in view of Orischak (US 2012/0074037 A1).
Regarding claim 1, Nixon teaches strengthened, self-reinforced package formed from a single blank, comprising: a support panel 14, said support panel having an inside surface and an outside surface positioned oppositely to said inside surface (Fig. 15); a third panel 18 attached to said second panel 14, a fourth panel 20 attached to said third panel 18, said third panel 18 being attached in series between said second panel 14 and said fourth panel 20; a fifth panel 16 attached to said fourth panel 20, said fourth panel 20 being attached in series between said third panel 18 and said fifth panel 16; and a sixth panel 15 attached to said fifth panel 16, said sixth panel having multiple lines of weakness 42 (0045), said sixth panel being 15 held adjacent to said inside surface of said second panel 14 (0045; 0056) thereby strengthening and reinforcing said multiple lines of weakness of said sixth panel (0009; 0038).  Nixon does not teach a first panel or multiple lines of weakness in the fifth panel.  Hamilius teaches an analogous shelf ready packaging system teaches it is known to use multiple such packages in a stacked structure (Fig. 3) and teaches using a window that extends into two container walls (Fig. 1) and Orischak teaches an analogous shelf ready packaging system teaches it is known to use multiple such packages in a stacked structure (Fig. 3) and teaches using a window that extends into two container walls (Fig. 1) with the window being formed using panels extending from the end of the blank.   It would have been obvious to one of ordinary skill in the art to modify the structure of Nixon to use an enlarged window that extends into multiple container walls as taught by Hamilius with the motivation of providing improved aesthetics when packages in the stack are partially or fully empty (0006) and providing large openings to view and remove articles (0030), as taught by Hamilius.  As the 6th panel is at the end of the blank, one of ordinary skill in the art would understand the line of weakness would extend into the 5th panel to form the enlarged window.  Nixon teaches the second panel serves as a support for strengthening the window by overlapping the window perforation line to protect the line and prevent unintentional separation (0005-0006) and to provide a clean aesthetic edge from the outside of the box when the panel is removed (0008), so it would have been obvious to one of ordinary skill in the art to also resize the support panel to accommodate the enlarged window and preserve these functions.   One of ordinary skill in the art would understand that doing this would result in the support panel extending across two surfaces of the box, just like the window does, and would have a fold line in the middle to wrap around a corner of the box, also like the window does; and this constitutes a known arrangement providing window support as shown by Orischak (Fig. 1).  This structure of support panel would forms a first panel and a second panel side, so Nixon modified in this way would include a first panel having and inside surface and an outside surface positioned oppositely to said inside surface; said second panel attached to said first panel, said second panel being attached in series between said first panel and said third panel; the first and second panels shaped to reinforce the lines of weakness (0038), and Nixon would include said fifth panel having multiple lines of weakness 42, said fifth panel being held adjacent to said inside surface of said first panel thereby strengthening and reinforcing said multiple lines of weakness of said fifth panel whereby said lines of weakness in said fifth panel and said sixth panel are strengthened and reinforced in said strengthened, self-reinforced package (0038, 0048).
Regarding claims 3-4, Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claims 8-12, Nixon teaches the package comprises a volume capable of housing one or more rigid items (0002-0003); which could be geometrically similar or the same; arranged in various ways, and positioned near the lines of weakness.  This function is based on dimensions of the volume and/or items.  The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious for one of ordinary skill in the art to have modified the dimensions of Nixon so the package could be of various sizes and shapes to house any combination of particular items as desired.
Regarding claims 13-14, Nixon teaches the package is a display ready container, but does not explicitly describe a stack or transportable unit.  Hamilius teaches an analogous display ready package and teaches (Fig. 3) stacking display ready packages into a transportable unit is a known use for display ready packages, so the examiner takes the position the modified structure of Nixon is capable of this use. 
Regarding claims 15-18, Nixon does not address partial tear of lines of weakness in an assembled package, and Nixon illustrates a folded package without any failed lines of weakness (Fig. 1) and teaches having an outside panel overlap the lines of weakness located on an inside panel of a sidewall prevents tearing (0038).  The examiner notes that paragraphs 005-007 of the disclosure suggest that, while not disclosed by prior art structures, partial failure of lines of weakness is a property these structures have.  While Nixon is silent about unintentional tear of lines of weakness, Nixon does teach reinforcing the lines of weakness using the claimed structure.   “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 section I.  As Nixon teaches the claimed structure, the claimed property of ‘comprises no more than 1% tear of lines of weakness’ is anticipated.  
Regarding claims 19-20, Nixon modified with the window of Hamilius would result in at least one horizontal and at least one vertical line of weakness on each of the fifth and sixth panels, as each Nixon (Fig. 6) and Hamilius (Fig. 2) teach using window shapes that use horizontal and vertical side edges.  
Regarding claim 23, this claim differs from claim 1 in that it refers to a stack of packages instead of just one.  Nixon teaches a set of blanks would be shipped to a packer for loading of articles (0049) to be displayed in the container in which they are shipped (0003), but does not elaborate further.  Hamilius teaches an analogous shelf ready packaging system teaches it is known to use multiple such packages in a stacked structure (0003; Fig. 3).  It would have been obvious to one of ordinary skill in the art to use a stack of the modified packages of Nixon with the motivation of selling product in a presentable way while reducing costs, as taught by Hamilius (0003).
Regarding claims 25-26, Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claim 30, Nixon teaches the package comprises a volume capable of housing one or more rigid items (0002-0003).

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.  Applicant argues the examiner has failed to provide a lack of reasoning in the art to ‘add a sixth panel’ and argues the examiner’s conclusion is based on impermissible hindsight.  Nixon teaches forming a window using an overlapping panel arrangement for strengthening the window by overlapping the window perforation line to protect the line and prevent unintentional separation (0005-0006) and to provide a clean aesthetic edge from the outside of the box when the panel is removed (0008).  Hamilius teaches using a large window that spans two sides of a container to provide improved aesthetics when packages in the stack are partially or fully empty (0006) and providing large openings to view and remove articles (0030).  The reasoning in the art to add a sixth panel is to provide the benefits of this enlarged window while and providing a clean aesthetic edge from the outside of the box when the panel is removed along the entire edge of the window.  Specifically, one of ordinary skill would understand that each wall having a window would require an inner panel having a perforation defining a removable window as taught by Nixon, and an outer panel that overlaps the perforation and has a smooth cut edge because without the additional outer support, a 6th panel, only part of the window line would be protected from unintentional separation and provide a clean aesthetic edge.
Applicant argues Nixon teaches a five panel package, Hamilius teaches a four panel package, and Orischak (US 2012/0074037 A1) teaches a five panel package.  The examiner disagrees with applicant on the teachings of Orischak.  Orischak does teach a six panel structure with panels 14, 20, 26, 52 as wall panels (Fig. 1) and panels 48 and 56 as support panels.  Orischak is less relied upon to teach a sixth panel and more relied on teaching how one of ordinary skill would incorporate additional support panels onto an end of a blank.  Nixon teaches a display package window using an outer support, and Hamilius teaches it is known to have this type of window span two walls; thus being formed in two wall panels.  As stated above it would be obvious to extend the window of Nixon into two walls, and this means the window perforation will span two wall panels, and the outer support would also need to be two panels in order to span the entire window.  One of ordinary skill in the art understands this and would find it obvious that an additional outer support panel would be part of the construction.  Orischak is relied upon to show that windows that span multiple walls having multi-panels supports are known in the art and so one of ordinary skill in the art has an understand of these structures, and these additional support panels are known to be added on to an end of a blank to be wrapped around when forming the blank into a tube.
Applicant makes other arguments, such as impermissible hindsight and arguments about the line of weakness.  These arguments are addressed within the responses above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734